Case 3:18-cv-00966-SMY Document 140-4 Filed 11/08/19 Page 1 of 27 Page ID #1390




                        EXHIBIT D
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2 of
                                                              1 of
                                                                 2726Page
                                                                      PageIDID
                                                                             #1391
                                                                               #549



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )               Case No. 3:18-cv-966-MJR-DGW
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

             DEFENDANT VISUAL CONCEPTS ENTERTAINMENT’S
     OBJECTIONS AND RESPONSES TO PLAINTIFF CATHERINE ALEXANDER’S
                 FIRST SET OF REQUESTS FOR ADMISSION

         Pursuant to Federal Rules of Civil Procedure 26 and 36, Defendant Visual Concepts

  Entertainment (“Visual Concepts” or “Defendant”), by and through its undersigned counsel,

  hereby responds to Plaintiff Catherine Alexander’s (“Alexander” or “Plaintiff”) Requests for

  Admission, served on September 14, 2018 (the “Requests for Admission” or “Requests,” and

  each individually, a “Request”) in the above-captioned action (“Litigation”) as follows:
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page3 of
                                                              2 of
                                                                 2726Page
                                                                      PageIDID
                                                                             #1392
                                                                               #550



                                      GENERAL OBJECTIONS

          1.      Visual Concepts objects to the Requests to the extent that they purport to impose

  obligations beyond those set forth in the Federal Rules of Civil Procedure, the Local Rules, or

  other applicable law.

          2.      Visual Concepts objects to the Requests to the extent that they seek information

  that is subject to the attorney-client privilege, the work-product privilege, the joint defense

  privilege and/or any other applicable privilege or protection. Visual Concepts does not waive,

  intends to preserve, and is preserving the attorney-client privilege, the work-product privilege,

  the joint defense privilege, and every other applicable privilege or protection with respect to any

  information protected by such a privilege or protection.

          3.      Visual Concepts objects to the Requests to the extent that they seek proprietary or

  confidential business information, trade secrets, or other sensitive information, or documents that

  contain information that is non-responsive to the Requests. To the extent that the response to

  any Request requires the disclosure of any non-privileged proprietary or confidential

  information, trade secrets or other sensitive information, Visual Concepts will provide such

  information subject to the entry of an appropriate protective order governing the parties to this

  Litigation. By responding to the Requests, Visual Concepts does not waive, intends to preserve,

  and is preserving all of its rights to assert that any and all such information is confidential.

  Information furnished by Visual Concepts shall only be used in connection with this litigation

  and shall not be disclosed, in whole or in part, to any person or entity that is not a party or a

  representative of a party to this Litigation.
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page4 of
                                                              3 of
                                                                 2726Page
                                                                      PageIDID
                                                                             #1393
                                                                               #551



         4.      Visual Concepts objects to the Requests to the extent that they seek information

  that Plaintiff equally may otherwise obtain from public sources or with less burden and expense

  by using other means of discovery.

         5.      In providing this response to the Requests, Visual Concepts does not in any way

  waive or intend to waive, but rather is preserving and intends to preserve:

                   (i)   All objections as to competency, authenticity, relevancy, materiality and

                         admissibility;

                  (ii)   All rights to objects on any grounds to the use in any subsequent

                         proceedings of any of the responses or information contained herein,

                         including but not limited to the right to objects to the trail of this or any

                         other action;

                 (iii)   All objections as to vagueness and ambiguity; and

                  (iv)   All rights to objects on any grounds to any further requests for admission.

         6.      Visual Concepts objects to the Requests to the extent that they seek information

  set forth in documents that are outside Visual Concepts’ possession, custody, and control.

         7.      Visual Concepts objects to the Requests to the extent that they are not limited to

  the time relevant to this Litigation.

         8.      Visual Concepts objects to the Requests to the extent that they unfairly seek to

  restrict the facts upon which Visual Concepts may rely at trial. Discovery has not been

  completed and Visual Concepts is not necessarily in possession of all the facts and documents

  upon which Visual Concepts intends to rely. The responses submitted herewith are tendered to

  Plaintiff with the reservation that responses are submitted without limiting the evidence on which

  Visual Concepts may rely to support the contentions they may assert at the trial on this action



                                                    2
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page5 of
                                                              4 of
                                                                 2726Page
                                                                      PageIDID
                                                                             #1394
                                                                               #552



  and to rebut or impeach the contentions, assertions, and evidence that Plaintiff may present.

  Visual Concepts reserves the right to supplement or amend this response at a future date.

         9.      Visual Concepts objects to the Requests as overly broad to the extent that the

  terms “Visual Concepts,” “you,” “your,” and “Defendant” are defined to include “any parents,

  subsidiaries, divisions, affiliates, predecessors, successors, and assigns, and all of Visual

  Concepts Entertainment’s current and former officers, directors, owners, shareholders,

  employees, contractors, agents, attorneys and representatives of any other person or entity acting

  in whole or in part in concert with any of the foregoing.” For purposes of responding to the

  Requests, Visual Concepts will construe the terms “Visual Concepts,” “you,” “your,” and

  “Defendant,” to mean solely Visual Concepts Entertainment and no other person or entity.

         10.     Visual Concepts objects to the Requests to the extent that they define the term

  “Infringing Games” to mean the “videogames WWE 2K16, WWE 2K17 and WWE 2K18.” This

  term misleadingly implies that these video games infringe Plaintiff’s purported copyrights. For

  purposes of responding to the Requests, Visual Concepts will use the term “WWE 2K Games” to

  refer to the video games WWE 2K16, WWE 2K17, and WWE 2K18.

         11.     Visual Concepts objects to the Requests to the extent that they define the term

  “Tattoo Works” to mean the “tattoo artwork at issue in this lawsuit that Alexander tattooed on

  Randy Orton’s back, neck, and arms.” This term misleadingly implies that all of the tattoos that

  appear on Mr. Orton’s back, neck, and arms are works of authorship subject to copyright

  protection. Moreover, it fails to sufficiently identify what material Plaintiff claims to hold

  copyrights in. For purposes of responding to the First Set of Interrogatories, Visual Concepts

  will use the term “Orton Tattoos” to refer to the tattoos appearing on Randy Orton’s back, neck,

  and arms.



                                                    3
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page6 of
                                                              5 of
                                                                 2726Page
                                                                      PageIDID
                                                                             #1395
                                                                               #553



         12.     Visual Concepts objects to the First Set of Interrogatories to the extent that they

  define the term “Orton Character” to mean “the digital representation of professional wrestler,

  Randy Orton” in the WWE 2K Games. This term misleadingly implies that the Randy Orton

  figure in the WWE 2K Games is a fictional character as opposed to a realistic depiction of the

  real-life professional wrestler Randy Orton.




                                                   4
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page7 of
                                                              6 of
                                                                 2726Page
                                                                      PageIDID
                                                                             #1396
                                                                               #554



                RESPONSES AND OBJECTIONS TO REQUESTS FOR ADMISSION


  REQUEST FOR ADMISSION NO. 1:

         Admit that Visual Concepts developed the Infringing Games.

  RESPONSE TO REQUEST FOR ADMISSION NO. 1:

         Visual Concepts incorporates by reference the above-stated general objections as if fully

  set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

  “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

  No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

  misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request as

  vague and ambiguous to the extent that the term “developed” is unclear and undefined. Subject

  to and without waiving the foregoing objections, Visual Concepts denies this Request as it was

  not the developer of the WWE 2K Games.


  REQUEST FOR ADMISSION NO. 2:

         Admit that Visual Concepts designed the Infringing Games.

  RESPONSE TO REQUEST FOR ADMISSION NO. 2:

         Visual Concepts incorporates by reference the above-stated general objections as if fully

  set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

  “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

  No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

  misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request as

  vague and ambiguous to the extent that the term “designed” is unclear and undefined. Subject to

  and without waiving the foregoing objections, Visual Concepts denies this Request as it was not

  the designer of the WWE 2K Games.


                                                   5
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page8 of
                                                              7 of
                                                                 2726Page
                                                                      PageIDID
                                                                             #1397
                                                                               #555



  REQUEST FOR ADMISSION NO. 3:

         Admit that Visual Concepts programed the Infringing Games.

  RESPONSE TO REQUEST FOR ADMISSION NO. 3:

         Visual Concepts incorporates by reference the above-stated general objections as if fully

  set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

  “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

  No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

  misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request as

  vague and ambiguous to the extent that the term “programmed” is unclear and undefined.

  Subject to and without waiving the foregoing objections, Visual Concepts denies this Request as

  it did not program the WWE 2K Games.


  REQUEST FOR ADMISSION NO. 4:

         Admit that Visual Concepts marketed the Infringing Games.

  RESPONSE TO REQUEST FOR ADMISSION NO. 4:

         Visual Concepts incorporates by reference the above-stated general objections as if fully

  set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

  “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

  No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

  misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request as

  vague and ambiguous to the extent that the term “marketed” is unclear and undefined. Subject to

  and without waiving the foregoing objections, Visual Concepts denies this Request.




                                                   6
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page9 of
                                                              8 of
                                                                 2726Page
                                                                      PageIDID
                                                                             #1398
                                                                               #556



  REQUEST FOR ADMISSION NO. 5:

          Admit that Visual Concepts entered into an agreement with the following co-defendants
  related to the Infringing Games:
          a. WWE
          b. 2K Games
          c. Visual Concepts
          d. Visual Concepts
          e. Yuke’s
          f. Yuke’s LA.

  RESPONSE TO REQUEST FOR ADMISSION NO. 5:

         Visual Concepts incorporates by reference the above-stated general objections as if fully

  set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

  “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

  No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

  misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request as

  vague and ambiguous to the extent that the phrase “entered into an agreement” is unclear and

  undefined. Subject to and without waiving the foregoing objections, Visual Concepts denies this

  Request.


  REQUEST FOR ADMISSION NO. 6:

         Admit that Visual Concepts played no role in the creation of the Tattoo Works.

  RESPONSE TO REQUEST FOR ADMISSION NO. 6:

         Visual Concepts incorporates by reference the above-stated general objections as if fully

  set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

  “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

  No. 9. Visual Concepts objects to this Request to the extent that the term “Tattoo Works” is

  misleading as indicated in General Objection No. 11. Visual Concepts objects to this Request as

  vague and ambiguous to the extent that the phrases “played no role” and “creation” are unclear


                                                   7
Case 3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-4 85Filed
                                           Filed
                                              11/08/19
                                                 10/15/18Page
                                                           Page
                                                              10 9ofof27
                                                                       26 Page
                                                                           PageIDID#1399
                                                                                    #557



  and undefined. Subject to and without waiving the foregoing objections, Visual Concepts admits

  that it did not ink tattoos on Randy Orton.


  REQUEST FOR ADMISSION NO. 7:

         Admit that Visual Concepts played no role in the design of the Tattoo Works.

  RESPONSE TO REQUEST FOR ADMISSION NO. 7:

         Visual Concepts incorporates by reference the above-stated general objections as if fully

  set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

  “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

  No. 9. Visual Concepts objects to this Request to the extent that the term “Tattoo Works” is

  misleading as indicated in General Objection No. 11. Visual Concepts objects to this Request as

  vague and ambiguous to the extent that the phrases “played no role” and “design” are unclear

  and undefined. Subject to and without waiving the foregoing objections, Visual Concepts admits

  that it did not design the tattoos that appear on Randy Orton.


  REQUEST FOR ADMISSION NO. 8:

         Admit Alexander created the Tattoo Works.

  RESPONSE TO REQUEST FOR ADMISSION NO. 8:

         Visual Concepts incorporates by reference the above-stated general objections as if fully

  set forth herein. Visual Concepts objects to this Request to the extent that the term “Tattoo

  Works” is misleading as indicated in General Objection No. 11. Visual Concepts objects to this

  Request as vague and ambiguous to the extent that the term “created” is unclear and undefined.

  Subject to and without waiving the foregoing objections, Visual Concepts states that after a

  reasonable inquiry, the information that Visual Concepts knows or can readily obtain is

  insufficient to enable Visual Concepts to admit or deny this Request.


                                                   8
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1110
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1400
                                                                                #558



   REQUEST FOR ADMISSION NO. 9:

          Admit that the Tattoo Works are original works of authorship.

   RESPONSE TO REQUEST FOR ADMISSION NO. 9:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Tattoo

   Works” is misleading as indicated in General Objection No. 11. Visual Concepts objects to this

   Request to the extent that it calls for a legal conclusion with respect to the phrase “original works

   of authorship.” Subject to and without waiving the foregoing objections, Visual Concepts states

   that after a reasonable inquiry, the information that Visual Concepts knows or can readily obtain

   is insufficient to enable Visual Concepts to admit or deny this Request.


   REQUEST FOR ADMISSION NO. 10:

          Admit that the Tattoo Works are expressive works of authorship.

   RESPONSE TO REQUEST FOR ADMISSION NO. 10:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Tattoo

   Works” is misleading as indicated in General Objection No. 11. Visual Concepts objects to this

   Request as vague and ambiguous to the extent that the term “expressive” is unclear and

   undefined. Visual Concepts objects to this Request to the extent that it calls for a legal

   conclusion with respect to the phrase “works of authorship.” Subject to and without waiving the

   foregoing objections, Visual Concepts admits that the Orton Tattoos appear to be reflections of

   Randy Orton’s self-expression.




                                                    9
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1211
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1401
                                                                                #559



   REQUEST FOR ADMISSION NO. 11:

          Admit that Visual Concepts knew that the Tattoo Works were created by another
   authorship.

   RESPONSE TO REQUEST FOR ADMISSION NO. 11:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Tattoo Works” is

   misleading as indicated in General Objection No. 11. Visual Concepts objects to this Request as

   vague and ambiguous to the extent that the term “created” is unclear and undefined. Visual

   Concepts objects to this Request as vague and ambiguous to the extent that the phrase “another

   authorship” is unclear and unintelligible. Subject to and without waiving the foregoing

   objections, Visual Concepts denies this Request as it is unintelligible.


   REQUEST FOR ADMISSION NO. 12:

          Admit that Visual Concepts does not own any rights in the Tattoo Works.

   RESPONSE TO REQUEST FOR ADMISSION NO. 12:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Tattoo Works” is

   misleading as indicated in General Objection No. 11. Visual Concepts objects to this Request as

   vague and ambiguous to the extent that the phrase “own any rights” is unclear and undefined.

   Visual Concepts objects to this Request to the extent that it calls for a legal conclusion with




                                                    10
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1312
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1402
                                                                                #560



   respect to the phrase “own any rights.” Subject to and without waiving the foregoing objections,

   Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 13:

         Admit that before the first Infringing Game was released, Visual Concepts knew that
   Alexander was the author of the Tattoo Works.

   RESPONSE TO REQUEST FOR ADMISSION NO. 13:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Game” is

   misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request to

   the extent that the term “Tattoo Works” is misleading as indicated in General Objection No. 11.

   Visual Concepts objects to this Request as misleading to the extent it implies that Visual

   Concepts was aware of Plaintiff prior to the Litigation. Subject to and without waiving the

   foregoing objections, Visual Concepts denies this Request, and states that after a reasonable

   inquiry, the information that Visual Concepts knows or can readily obtain is insufficient to

   enable Visual Concepts to admit or deny that “Alexander was the author” of the Orton Tattoos.


   REQUEST FOR ADMISSION NO. 14:

         Admit that the portrayal of the Tattoo Works on the Orton Character in the Infringing
   Games is substantially similar to the Tattoo Works as they appear on Mr. Orton’s body.

   RESPONSE TO REQUEST FOR ADMISSION NO. 14:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this


                                                   11
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1413
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1403
                                                                                #561



   Request to the extent that the term “Tattoo Works” is misleading as indicated in General

   Objection No. 11. Visual Concepts objects to this Request to the extent that the term “Orton

   Character” is misleading as indicated in General Objection No. 12. Visual Concepts objects to

   this Request to the extent that the term “portrayal” is unclear and undefined. Visual Concepts

   objects to this Request to the extent that it calls for a legal conclusion with respect to the phrase

   “substantially similar.” Subject to and without waiving the foregoing objections, Visual

   Concepts admits that Randy Orton is depicted in the WWE 2K Games the way that he looks in

   real life.


   REQUEST FOR ADMISSION NO. 15:

            Admit that Visual Concepts had access to the Tattoo Works.

   RESPONSE TO REQUEST FOR ADMISSION NO. 15:

            Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Tattoo Works” is

   misleading as indicated in General Objection No. 11. Visual Concepts objects to this Request to

   the extent that it calls for a legal conclusion with respect to the term “access.” Subject to and

   without waiving the foregoing objections, Visual Concepts admits that the Orton Tattoos appear

   in the WWE 2K Games.


   REQUEST FOR ADMISSION NO. 16:

           Admit the Tattoo Works were used as a starting point in creating the Orton Character in
   the Infringing Games.




                                                     12
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1514
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1404
                                                                                #562



   RESPONSE TO REQUEST FOR ADMISSION NO. 16:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request to the extent that the term “Tattoo Works” is misleading as indicated in General

   Objection No. 11. Visual Concepts objects to this Request to the extent that the term “Orton

   Character” is misleading as indicated in General Objection No. 12. Visual Concepts objects to

   this Request as vague and ambiguous to the extent that the phrases “starting point” and

   “creating” are unclear and undefined. Subject to and without waiving the foregoing objections,

   Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 17:

           Admit the Tattoo Works were used as a starting point in designing the Orton Character in
   the Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 17:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request to the extent that the term “Tattoo Works” is misleading as indicated in General

   Objection No. 11. Visual Concepts objects to this Request to the extent that the term “Orton

   Character” is misleading as indicated in General Objection No. 12. Visual Concepts objects to

   this Request as vague and ambiguous to the extent that the phrases “starting point” and

   “designing” are unclear and undefined. Subject to and without waiving the foregoing objections,

   Visual Concepts denies this Request.




                                                   13
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1615
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1405
                                                                                #563



   REQUEST FOR ADMISSION NO. 18:

           Admit the Tattoo Works were used as a starting point in developing the Orton Character
   in the Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 18:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request to the extent that the term “Tattoo Works” is misleading as indicated in General

   Objection No. 11. Visual Concepts objects to this Request to the extent that the term “Orton

   Character” is misleading as indicated in General Objection No. 12. Visual Concepts objects to

   this Request as vague and ambiguous to the extent that the phrases “starting point” and

   “developing” are unclear and undefined. Subject to and without waiving the foregoing

   objections, Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 19:

           Admit the Tattoo Works were used as a reference in creating the Orton Character in the
   Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 19:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request to the extent that the term “Tattoo Works” is misleading as indicated in General

   Objection No. 11. Visual Concepts objects to this Request to the extent that the term “Orton

   Character” is misleading as indicated in General Objection No. 12. Visual Concepts objects to

   this Request as vague and ambiguous to the extent that the phrases “used as a reference” and



                                                   14
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1716
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1406
                                                                                #564



   “creating” are unclear and undefined. Subject to and without waiving the foregoing objections,

   Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 20:

           Admit the Tattoo Works were used as a reference in designing the Orton Character in the
   Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 20:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request to the extent that the term “Tattoo Works” is misleading as indicated in General

   Objection No. 11. Visual Concepts objects to this Request to the extent that the term “Orton

   Character” is misleading as indicated in General Objection No. 12. Visual Concepts objects to

   this Request as vague and ambiguous to the extent that the phrases “used as a reference” and

   “designing” are unclear and undefined. Subject to and without waiving the foregoing objections,

   Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 21:

           Admit the Tattoo Works were used as a reference in developing the Orton Character in
   the Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 21:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request to the extent that the term “Tattoo Works” is misleading as indicated in General

   Objection No. 11. Visual Concepts objects to this Request to the extent that the term “Orton


                                                   15
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1817
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1407
                                                                                #565



   Character” is misleading as indicated in General Objection No. 12. Visual Concepts objects to

   this Request as vague and ambiguous to the extent that the phrases “used as a reference” and

   “developing” are unclear and undefined. Subject to and without waiving the foregoing

   objections, Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 22:

          Admit that Visual Concepts never obtained authorization from Alexander related to the
   Tattoo Works.

   RESPONSE TO REQUEST FOR ADMISSION NO. 22:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Tattoo Works” is

   misleading as indicated in General Objection No. 11. Visual Concepts objects to this Request as

   vague and ambiguous to the extent that the phrases “obtained authorization” and “related to” are

   unclear and undefined. Visual Concepts objects to this Request to the extent that it calls for a

   legal conclusion with respect to the term “authorization.” Subject to and without waiving the

   foregoing objections, Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 23:

          Admit that Visual Concepts never obtained authorization from Alexander related to the
   display of Randy Orton in the Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 23:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection


                                                   16
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page1918
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1408
                                                                                #566



   No. 9. Visual Concepts objects to this Request to the extent that the term “Tattoo Works” is

   misleading as indicated in General Objection No. 11. Visual Concepts objects to this Request as

   vague and ambiguous to the extent that the phrases “obtained authorization” and “related to” are

   unclear and undefined. Visual Concepts objects to this Request to the extent that it calls for a

   legal conclusion with respect to the term “authorization.” Subject to and without waiving the

   foregoing objections, Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 24:

          Admit that the Infringing Games were sold in October of 2015.

   RESPONSE TO REQUEST FOR ADMISSION NO. 24:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Subject to and without waiving

   the foregoing objections, Visual Concepts denies this Request, except admits that WWE 2K16

   was available for sale in October 2015.


   REQUEST FOR ADMISSION NO. 25:

          Admit that the Infringing Games were sold in October of 2016.

   RESPONSE TO REQUEST FOR ADMISSION NO. 25:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Subject to and without waiving

   the foregoing objections, Visual Concepts denies this Request, except admits that WWE 2K16

   and WWE 2K17 were available for sale in October 2016.




                                                   17
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2019
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1409
                                                                                #567



   REQUEST FOR ADMISSION NO. 26:

          Admit that the Infringing Games were sold in October of 2017.

   RESPONSE TO REQUEST FOR ADMISSION NO. 26:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Subject to and without waiving

   the foregoing objections, Visual Concepts admits that the WWE 2K Games were available for

   sale in October 2017.


   REQUEST FOR ADMISSION NO. 27:

          Admit that Mr. Orton’s likeness is prominently featured in the Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 27:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request as vague and ambiguous to the extent that the phrase “prominently featured” is unclear

   and undefined. Subject to and without waiving the foregoing objections, Visual Concepts denies

   this Request.


   REQUEST FOR ADMISSION NO. 28:

          Admit that before the first Infringing Game was released, Visual Concepts knew that
   copies of the Tattoo Works were featured in the game.

   RESPONSE TO REQUEST FOR ADMISSION NO. 28:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

                                                   18
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2120
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1410
                                                                                #568



   No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request to

   the extent that the term “Tattoo Works” is misleading as indicated in General Objection No. 11.

   Visual Concepts objects to this Request as vague and ambiguous to the extent that the term

   “featured” is unclear and undefined. Visual Concepts objects to this Request as misleading to

   the extent that it implies that the WWE 2K Games depict Randy Orton’s tattoos in any manner

   other than on Randy Orton’s likeness as they appear in real life. Subject to and without waiving

   the foregoing objections, Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 29:

          Admit that before the first Infringing Game was released, Visual Concepts knew the
   developers of the Infringing Games had referenced the Tattoo Works.

   RESPONSE TO REQUEST FOR ADMISSION NO. 29:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Game” is

   misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request to

   the extent that the term “Tattoo Works” is misleading as indicated in General Objection No. 11.

   Visual Concepts objects to this Request as vague and ambiguous to the extent that the term

   “developers” and the phrase “had referenced” are unclear and undefined. Subject to and without

   waiving the foregoing objections, Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 30:

          Admit that before the first Infringing Game was released, Visual Concepts knew the
   developers of the Infringing Games made use of the Tattoo Works.


                                                   19
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2221
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1411
                                                                                #569



   RESPONSE TO REQUEST FOR ADMISSION NO. 30:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Game” is

   misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request to

   the extent that the term “Tattoo Works” is misleading as indicated in General Objection No. 11.

   Visual Concepts objects to this Request as vague and ambiguous to the extent that the term

   “developers” and the phrase “made use” are unclear and undefined. Subject to and without

   waiving the foregoing objections, Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 31:

           Admit that before the first Infringing Game was released, Visual Concepts knew the
   creators of the Infringing Games has referenced the Tattoo Works.

   RESPONSE TO REQUEST FOR ADMISSION NO. 31:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request to

   the extent that the term “Tattoo Works” is misleading as indicated in General Objection No. 11.

   Visual Concepts objects to this Request as vague and ambiguous to the extent that the term

   “creators” is unclear and undefined. Visual Concepts objects to this Request to the extent that

   the phase “has referenced” is unclear and unintelligible. Subject to and without waiving the

   foregoing objections, Visual Concepts denies this Request as it is unintelligible.


                                                   20
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2322
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1412
                                                                                #570



   REQUEST FOR ADMISSION NO. 32:

           Admit that before the first Infringing Game was released, Visual Concepts knew the
   creators of the Infringing Games made use of the Tattoo Works.

   RESPONSE TO REQUEST FOR ADMISSION NO. 32:

           Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request to

   the extent that the term “Tattoo Works” is misleading as indicated in General Objection No. 11.

   Visual Concepts objects to this Request as vague and ambiguous to the extent that the term

   “creators” and the phrase “made use” are unclear and undefined. Subject to and without waiving

   the foregoing objections, Visual Concepts denies this Request.


   REQUEST FOR ADMISSION NO. 33:

           Admit that before the first Infringing Game was released, WWE reviewed the Infringing
   Game.

   RESPONSE TO REQUEST FOR ADMISSION NO. 33:

           Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request as vague and ambiguous to the extent that the term “reviewed” is unclear and undefined.

   Subject to and without waiving the foregoing objections, Visual Concepts states that, after a

   reasonable inquiry, the information that Visual Concepts knows or can readily obtain is

   insufficient to enable Visual Concepts to admit or deny this Request.



                                                   21
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2423
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1413
                                                                                #571



   REQUEST FOR ADMISSION NO. 34:

           Admit that before the first Infringing Game was released, WWE approved the Infringing
   Game.

   RESPONSE TO REQUEST FOR ADMISSION NO. 34:

           Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request as vague and ambiguous to the extent that the term “approved” is unclear and undefined.

   Subject to and without waiving the foregoing objections, Visual Concepts admits that WWE

   provided an approval related to each of the WWE 2K Games.


   REQUEST FOR ADMISSION NO. 35:

           Admit that WWE’s approval was required prior to sale of the Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 35:

           Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts objects to this Request to the extent that the term “Infringing

   Games” is misleading as indicated in General Objection No. 10. Visual Concepts objects to this

   Request as vague and ambiguous to the extent that the terms “approval” and “required” are

   unclear and undefined. Subject to and without waiving the foregoing objections, Visual

   Concepts admits that WWE provided an approval related to each of the WWE 2K Games.


   REQUEST FOR ADMISSION NO. 36:

          Admit that Visual Concepts has received a financial benefit as a result of the use of the
   Tattoo Works in the Infringing Games.




                                                   22
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2524
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1414
                                                                                #572



   RESPONSE TO REQUEST FOR ADMISSION NO. 36:

          Visual Concepts incorporates by reference the above-stated general objections as if fully

   set forth herein. Visual Concepts specifically objects to this Request to the extent that the term

   “Visual Concepts” is overly broad and unduly burdensome as indicated in General Objection

   No. 9. Visual Concepts objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 10. Visual Concepts objects to this Request to

   the extent that the term “Tattoo Works” is misleading as indicated in General Objection No. 11.

   Visual Concepts objects to this Request as vague and ambiguous to the extent that the phrase

   “received a financial benefit as a result of” is unclear and undefined. Visual Concepts objects to

   this Request as premature to the extent that it asks or purports to require Visual Concepts to

   provide information that is the subject of expert disclosures under Federal Rule of Civil

   Procedure 26(a)(2). Subject to and without waiving the foregoing objections, Visual Concepts

   states that, after a reasonable inquiry, the information that Visual Concepts knows or can readily

   obtain is insufficient to enable Visual Concepts to admit or deny this Request.




   Dated: October 15, 2018                     Respectfully submitted,

                                                /s/ Dale M. Cendali
                                               Dale M. Cendali (admitted pro hac vice)
                                               Joshua L. Simmons (admitted pro hac vice)
                                               Kirkland & Ellis LLP
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone: (212) 446-4800
                                               dale.cendali@kirkland.com
                                               joshua.simmons@kirkland.com




                                                   23
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2625
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1415
                                                                                #573



                                     Michael J. Nester (#02037211)
                                     Donovan Rose Nester P.C.
                                     15 North 1st Street, Suite A
                                     Belleville, Illinois 62220
                                     Telephone: (618) 212-6500
                                     mnester@drnpc.com

                                     Attorneys for Defendant Visual Concepts
                                     Entertainment




                                         24
Case
Case3:18-cv-00966-MJR-DGW
     3:18-cv-00966-SMY Document
                           Document
                                140-485Filed
                                         Filed
                                             11/08/19
                                               10/15/18Page
                                                        Page2726
                                                               of of
                                                                  2726Page
                                                                       PageIDID
                                                                              #1416
                                                                                #574



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                Case No. 3:18-cv-966-MJR-DGW
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 15, 2018, I electronically filed the foregoing Defendant
   Visual Concepts Entertainment’s Responses and Objections to Plaintiff Catherine
   Alexander’s First Set of Requests for Admission with the Clerk of the Court using the
   CM/ECF system, which will send notification of such filing to the following:

                     Anthony G. Simon              asimon@simonlawpc.com
                     Benjamin R. Askew             baskew@simonlawpc.com
                     Anthony R. Friedman           afriedman@simonlawpc.com
                     Carrie L. Roseman             croseman@simonlawpc.com
                     R. Seth Crompton              scrompton@allfela.com
                     Tracey Blasa                  tblasa@allfela.com
                     Jerry McDevitt                jerry.mcdevitt@klgates.com
                     Curtis Krasik                 curtis.krasik@klgates.com


                                            /s/ Dale M. Cendali
                                            Dale M. Cendali (admitted pro hac vice)
                                            Kirkland & Ellis LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone: (212) 446-4800
                                            dale.cendali@kirkland.com

                                            Attorney for Defendant Visual Concepts Entertainment
